1
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         SOUTHERN DISTRICT OF CALIFORNIA
7
8    MELISSA R. CIGELSKE, Personal                       Case No. 19cv1598-MMA (MDD)
     Representative of the Estate of AULDEN
9
     W. MILLER,                                          ORDER GRANTING JOINT
10                                      Plaintiff,       MOTION TO DISMISS ACTION
                                                         WITH PREJUDICE
11   v.
12                                                       [Doc. No. 6]
     BNSF RAILWAY COMPANY, f/k/a
13   BURLINGTON NORTHERN AND
     SANTA FE RAILWAY COMPANY, a
14
     corporation,
15                                   Defendant.
16
17
18         Melissa R. Cigelske, Personal Representative of the Estate of Aulden W. Miller,
19   (“Plaintiff”) and BNSF Railway Company f/k/a Burlington Northern and Santa Fe
20   Railway Company (“Defendant”) move to dismiss this action with prejudice. Doc. No. 6.
21   Good cause appearing, the Court GRANTS the parties’ joint motion and DISMISSES
22   this action in its entirety with prejudice. Each party must bear its own costs and
23   attorneys’ fees. The Court ORDERS the Clerk of Court to close the case.
24         IT IS SO ORDERED.
25   Dated: November 15, 2019
26                                                   _____________________________
27                                                   Hon. Michael M. Anello
28                                                   United States District Judge

                                                     1
                                                                                19cv1598-MMA (MDD)
